Citation Nr: 0617922	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-22 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinea corporus/cruris.

4.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD), with 
secondary dysthymic disorder.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2002, September 2003, and January 2004 
rating decisions of the Portland, Oregon Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The March 2002 
rating decision denied the veteran's claims for entitlement 
to service connection for a bilateral foot disability, a low 
back disability, a skin disability, and PTSD.  In a 
subsequent September 2003 decision, the RO granted service 
connection for a skin disability, tinea corporis/cruris, and 
assigned a 10 percent evaluation, effective March 30, 2001.  
It also granted service connection for PTSD, and assigned a 
70 percent evaluation, effective March 30, 2001.  
Additionally, the RO, in a January 2004 decision, denied 
entitlement to TDIU. 

The issue of entitlement to an initial evaluation in excess 
of 10 percent for tinea corporis/cruris, must be remanded for 
the reasons provided below, and the inextricably intertwined 
claim for entitlement to TDIU must also be remanded, both via 
the Appeals Management Center (AMC) in Washington, DC.  The 
remaining issues are ready for appellate review.




FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the veteran has a current low back 
disability.

2.  The competent clinical evidence of record does not 
demonstrate that the veteran has a current right foot 
disability.

3.  The competent clinical evidence of record does not 
demonstrate that the veteran has a current left foot 
disability.

4.  The veteran's PTSD, with secondary dysthymic disorder has 
been manifested by depression, lack of concentration, 
nightmares, flashbacks, intrusive thoughts, sleep impairment, 
episodic suicidal ideations, anger, low self esteem, and low 
motivation and energy with assigned GAF scores of 50, 51, 60, 
and 65.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).

2.  A right foot disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  A left foot disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).

4.  The criteria for an evaluation in excess of 70 percent, 
for PTSD, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal ofDingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the claims of entitlement to service 
connection for a bilateral foot disability and low back 
disability, VA satisfied its duty to notify by means of an 
August 2001 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  This letter, which was issued prior 
to the initial AOJ decision, informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence and 
informed him that he could submit additional evidence to the 
AOJ.  The Board observes that the August 2001 letter did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for any disability on appeal.  However, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

With respect to the veteran's claim for an increased initial 
evaluation for his service-connected PTSD, because the 
September 2003 rating decision granted the veteran's 
underlying claim for service connection, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the  September 2003 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  In 
this regard, the December 2004 Statement of the Case, under 
the heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic codes (DC) for 
mental disorders and included a description of the rating 
formulas under those diagnostic codes.  The AOJ letter, 
rating decision and the SOC thus informed the appellant of 
what was needed to achieve higher schedular ratings.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve higher evaluations 
for the service-connected disability on appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records (including those received from the Social Security 
Administration), and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

1.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

A.  Low Back

The veteran asserts that service connection is warranted for 
a low back disability.  As stated above, in order to 
establish service connection on a direct basis the veteran 
must provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current 
disability, and an in-service injury or disease.  In this 
case, the veteran's service medical records are silent as to 
complaints of, or treatment for, a low back disability.  
Moreover, although the veteran has repeatedly contended that 
he has a current low back disability, including by medical 
history in November 2000 and February 2001, the record is 
completely void of any diagnosis of, or treatment for, a 
currently diagnosed low back disability.  Therefore, in light 
of the above, an award of service connection is not 
justified.  The Board finds support for this conclusion in a 
decision of the United States Court of Appeals for Veterans 
Claims, which interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In conclusion, although the veteran asserts that he has a 
current low back disability that is related to service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The negative evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran has a current low back disability 
that is related to his active military service.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2005), but does not find that the 
evidence is of such approximate balance as to warrant it's 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disability.

B.  Right Foot

The veteran asserts that service connection is warranted for 
a current right foot disability.  In this case, the veteran's 
service medical records are silent as to complaints of, or 
treatment for, a right foot disability.  In terms of a 
current disability, the Board observes that the veteran, in 
conjunction with his application for Social Security 
benefits, indicated that he had had underwent an osteotomy in 
1979. However, the Board finds that such treatment was over 
20 years ago and would not constitute a current disability.  
Moreover, the veteran has presented no other evidence that 
that demonstrates that he has been diagnosed with, or treated 
for a current right foot disability.  Therefore, in light of 
the above, an award of service connection is not justified.  
The Board finds support for this conclusion in a decision of 
the United States Court of Appeals for Veterans Claims, which 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In conclusion, although the veteran asserts that he has a 
current right foot disability that is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The negative evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran has a current right foot 
disability that is related to his active military service.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2005), but does not find that 
the evidence is of such approximate balance as to warrant 
it's application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right foot disability.

C.  Left Foot

The veteran also asserts that service connection is warranted 
for a left foot disability.  The Board observes that an 
examiner, on the veteran's January 1969 enlistment 
examination noted that the veteran reported as medical 
history that he had an asymptomatic congenitally high arch on 
the left foot.  No abnormality of the feet was noted on 
physical examination in January 1969.  As such, the veteran 
is entitled to the presumption of soundness on induction as 
to his feet.  38 C.F.R. § 3.304(b) (2005).  

The service medical records reflect that, in August 1969, the 
veteran complained of pain on the lateral aspect of his left 
foot.  When seen at a foot clinic in August 1969, the veteran 
reported a history of club foot as a child which required 
braces until the age of three years old.  Physical 
examination revealed apparent metatarsus adductus, more 
severe on the left.  He had limitation of range of 
dorsiflexion.  A hyperkeratotic lesion was reduced at that 
time.  He again complained of pain in October 1969, at which 
time he was given an arch support.  However, on the veteran's 
July 1971 separation examination, an examiner reported that 
the veteran's feet were normal.  

Moreover, there is no evidence of a chronic left foot 
disability after service.  Although the veteran reported 
undergoing an osteotomy in 1979, he has not presented any 
evidence of a currently diagnosed left foot disability.  
As stated above, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In conclusion, although the veteran asserts that he has a 
current left foot disability that is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The negative evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran has a current left foot disability 
that is related to his active military service.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2005), but does not find that the 
evidence is of such approximate balance as to warrant it's 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left foot disability.

2.  Increased Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2005);  See Esteban v. Brown, 6 Vet. App 259 (1994).

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(Diagnostic and Statistical Manual for Mental Disorders (4th 
ed., 1994) are used to diagnose PTSD rather than evaluate the 
degree of disability resulting from the condition.  Although 
certain symptoms must be present in order to establish the 
diagnosis of PTSD, as with other conditions, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient and 
expectable reactions to psychosocial stressors, with no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work, school, family relations, 
judgment, thinking or mood.  A GAF score of 21 to 30 
indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The veteran asserts that an increased evaluation in excess of 
70 percent is warranted for his service-connected PTSD with 
secondary dysthymic disorder.  In order to assign the next 
higher or 100 percent rating, the record must show that the 
veteran experiences total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 

The Board finds that symptoms commensurate with the criteria 
for a 100 percent rating are not shown by the record.  In 
this regard, the record reflects that the veteran's health 
was evaluated on several occasions between February 2001 and 
November 2003.  During this time, the veteran reported that 
he experienced depression, anger (he loses his temper), 
irritability, nightmares (one to two a month), intrusive 
thoughts, hypervigilence, sleep impairment (sleeping only in 
two-hour blocks), and difficulty concentrating.  He also 
reported that he felt shame, anger, disgust, and guilt when 
he was reminded of his war stressors.  Further, the veteran, 
who indicated that he had trouble being affectionate, tended 
to isolate himself from others, and was uncomfortable in 
crowds, reported that he had low self esteem, low motivation 
and energy, had problems with authority figures, and had 
difficulty concentrating.  On mental status examination, 
examiners reported that the veteran was adequately and neatly 
groomed, had a dysthymic affect, had episodic suicidal 
ideations, did not experience any hallucinations or 
delusions, had speech that was clear, concrete and of normal 
rate, and had clear, logical, sequential, coherent, and goal-
oriented thoughts.  Additionally, the veteran reportedly had 
good reality contact and he denied exaggerated startle 
response and feelings of hopelessness and worthlessness.  In 
terms of family and social relationships, the veteran 
reported that he had one friend, he and his wife of 30 years 
got along well (although they had not been intimate in 10 
years), and he had a good relationship with his two daughters 
and his four grandchildren.

The record reflects that the veteran's thought processes were 
coherent and goal-oriented, he did not have any delusions or 
hallucinations, he had good reality contact, did not have any 
memory loss, and he was adequately groomed.  Moreover, while 
the record demonstrates that he had episodic suicidal 
ideations, there is no evidence that he was unable to perform 
activities of daily living, experienced persistent delusions 
or hallucinations, or was in persistent danger of hurting 
himself or others.

The record reflects that, during this time, examiners 
assigned the veteran's symptomology GAF scores of 50-51 
(reflecting moderate to severe overall symptoms), 60, and 65 
(reflecting mild symptomology with some difficulty in social 
functioning).  Accordingly, the Board finds the clinical 
findings of record, and the veteran's GAF scores of 50, 51, 
60, and 65 demonstrate no more than mild to moderate to 
severe symptoms, and are consistent with the current 70 
percent rating.  

Therefore, as the veteran's disability picture does not more 
closely approximate the criteria for a 100 percent rating, 
the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 70 percent for his 
service-connected PTSD.



Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right foot disability 
is denied.

Entitlement to service connection for a left foot disability 
is denied.


REMAND

The record reflects that the veteran is service-connected for 
tinea corporus/ cruris.  However, although VA examinations 
have confirmed the diagnosis of the veteran's skin 
disability, none of the examiners have fully commented on the 
nature and extent of the disability.  Therefore, the Board 
concludes that a VA examination to determine the current 
nature and extent of the veteran's tinea corporus/cruris is 
warranted.

Furthermore, the Board notes that because the veteran's claim 
of an increased evaluation for his service-connected skin 
disability remains pending, his claim of entitlement to TDIU 
must also be held in abeyance until its resolution.  
Accordingly, the Board will remand the claim for TDIU because 
it is inextricably intertwined with the increased rating 
claim.  The Court has stated that issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless all the issues 
have been considered.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue VCAA notice with 
regard to each issue on appeal in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  is awarded.  Specifically, 
the appellant should be informed as to 
the information and evidence necessary 
to substantiate each claim, including 
which evidence, if any, the appellant is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
appellant should also be advised to send 
any evidence in his possession pertinent 
to his appeal to the VA.  Additionally, 
the appellant should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of each claim.  
Also, with respect the veteran's claim 
for an increased evaluation, the veteran 
should be informed of all relevant 
diagnostic codes (DC) for the disability 
at issue, as well as a description of 
the rating formula for all possible 
schedular ratings under that diagnostic 
code(s).  He should also be provided 
notice that an effective date will be 
assigned in the event of award of 
benefits.

2.  The veteran should be contacted and 
requested to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his service-
connected disabilities, and in 
particular his tinea corporus/cruris.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The veteran should be afforded a VA 
examination by a dermatologist to 
determine the current nature and extent 
of his service-connected skin 
disability.  The examiner should 
specifically address the following:

a) the percentage of the entire body 
and percentage of exposed areas 
affected; and

b) the type of treatment in the last 
12-month period, with specific notation 
of any systemic therapy (i.e., 
corticosteroids or other 
immunosuppressive drugs) and the 
duration of the therapy.

With respect to any associated 
scarring, the examiner should, if 
possible, provide a measurement of the 
length and width of the scars as well 
as the areas of the scars in terms of 
square inches.  The examiner should 
also indicate whether such scars are 
superficial, unstable, and painful on 
examination and/or cause limitation of 
motion.  

If any associated scars are considered 
disfiguring, the examiner should also, 
consistent with the revised criteria, 
address the number of characteristics of 
disfigurement the scars have; whether 
such scars involve visible or palpable 
tissue loss; and/or whether such scars 
involve a gross distortion of asymmetry 
of one, two, or three or more features, 
or pair(s) of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, or lips).

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.
	
4.  Thereafter, the RO should 
readjudicate the veteran's
claim for an increased evaluation for 
his service-connected skin disability, 
as well as his claim for TDIU.  If any 
benefit sought on appeal remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the 
Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


